C. J. Hoehn,
(dissenting). The cogent, well-written majority opinion recognizes that the public employment relations act (PERA), MCL 423.201 et seq.; MSA 17.455(1) et seq., is the dominant policy of this state in regard to public employee relations. In no instance has the Michigan Supreme Court by majority opinion made an exception to PERA unless such exception was constitutionally mandated.1
In areas of conflict between the teacher tenure act and PERA, that Court has consistently held the provisions of the tenure act to be a proper subject for collective bargaining. Kaleva-Norman-Dickson School Dist No 6, Counties of Manistee, Lake & Mason v Kaleva-Norman-Dickson School Teachers’ Ass’n, 393 Mich 583; 227 NW2d 500 (1975).
"This Court has consistently construed the PERA as the dominant law regulating public employee labor relations. In Detroit Police Officers Association v Detroit, 391 Mich 44; 214 NW2d 803 (1974), we held that residency and retirement benefits are mandatory subjects of collective bargaining under the PERA, although provisions of a city’s ordinance and charter, promulgated under the home-rule act, would otherwise govern. Earlier, in Regents of the University of Michigan v Employment Relations Commission, 389 Mich 96; 204 NW2d 218 (1973), this Court 'harmonized’ the constitutional authority of the Regents to supervise the university and the authority of the Legislature to provide for the resolution of public employee disputes, holding that interns and residents in the University of Michigan Hospital were entitled to engage in collective bargaining. In Wayne County Civil Service Commission v *325Board of Supervisors, 384 Mich 363, 374; 184 NW2d 201 (1971), this Court held that the original authority and duty of the Wayne County Civil Service Commission 'was diminished pro tanto’ by the PERA 'to the extent of free administration of the latter’.
The analysis is the same whether we label this reconciliation repeal by expression or by implication, pro tanto diminishing or harmonizing. The supremacy of the provisions of the PERA is predicated on the Constitution (Const 1963, art 4, § 48) and the apparent legislative intent that the PERA be the governing law for public employee labor relations.” (Footnotes omitted.) Rockwell v Crestwood School Dist Bd of Ed, 393 Mich 616, 629-630; 227 NW2d 736 (1975). See also Lanting v Jenison Public Schools, 103 Mich App 165, 169; 302 NW2d 631 (1981).
In the instant case, the majority reads MCL 600.8602; MSA 27A.8602 as being inconsistent with PERA. Insofar as the statutes are in conflict, the foregoing edict of the Supreme Court requires this Court to harmonize and minimize the conflict to the extent possible. By holding the tenure of the district court recorder to be a proper subject for collective bargaining, the statutes aré readily harmonized and the paramount public policy of the state implemented.
There is no necessity to indulge in statutory interpretation to determine the intent of the Legislature, since that intent has been repeatedly announced by the Supreme Court. To the extent that conflicting laws cannot be harmonized, PERA controls.
A question arises about the application of the statute upon which Judge Irons relied. MCL 600.8601 et seq.; MSA 27A.8601 et seq. is part of an act which had as its purpose the establishment of a recording. system for the newly created district court system so it could begin to carry out its duties. This purpose having been fulfilled in 1969, *326MCL 600.8601; MSA 27A.8601 is no longer efficacious.
As to the trial court’s granting of summary judgment in favor of defendants’ right to arbitration, I would affirm.
This Court’s opinion assumes without evidence that no recorder positions are available in the city. It assumes that there is only one recorder per district judge and that no vacation, sick leave, or overtime relief is available. The trial judge’s finding that Judge Irons had a right to appoint her own recorder limited the area of arbitration to what position Johnson should be transferred to and what her rate of pay should be.
I would reverse that part of the trial court’s decision granting partial summary judgment to plaintiffs and order Johnson reinstated to the position of court recorder with full back pay in an amount to be determined.

 Council No 23, Local 1905, AFSCME v Recorder’s Court Judges, 399 Mich 1; 248 NW2d 220 (1976), involved a 3-3 split with Justice Williams casting the deciding vote in a separate opinion. Not a majority.